UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4308



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


QUENTIN BERNARD MYERS, a/k/a Q,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-02-335)


Submitted:   February 23, 2006         Decided:     February 28, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Brown, Jr., LAW OFFICES OF JIM BROWN, P.A., Beaufort,
South Carolina, for Appellant.      Jonathan Scott Gasser, Acting
United States Attorney, Columbia, South Carolina, Rose Mary Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Quentin B. Myers appeals from his 148-month sentence

imposed following his guilty plea to conspiracy to distribute and

to possess with intent to distribute fifty grams or more of cocaine

base (crack) and five kilograms or more of cocaine in violation of

21 U.S.C. § 846 (2000).           Myers’ counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967), stating that there

were    no   meritorious      issues   for     appeal,    but   challenging       the

enhancement of Myers’ sentencing range based on a prior drug

conviction.       Myers was informed of his right to file a pro se

brief, but has not done so.                Because our review of the record

discloses no reversible error, we affirm Myers’ conviction and

sentence.

             We   find     that   Myers’    guilty   plea    was   knowingly      and

voluntarily entered after a thorough hearing pursuant to Rule 11.

Myers was properly advised as to his rights, the offense charged,

and    the   maximum     sentence    for    the   offense.      The      court   also

determined that there was an independent factual basis for the

plea, and that the plea was not coerced or influenced by any

promises.      See North Carolina v. Alford, 400 U.S. 25, 31 (1970);

United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991).

             We find that the district court properly computed Myers’

offense      level   and    criminal       history   category      and    correctly

determined the advisory guideline range.                 Counsel challenges the


                                       - 2 -
validity of an enhancement to that range based on Myers’ prior

drug-related conviction.   That enhancement resulted in a mandatory

minimum sentence of 240 months.        However, the district court

granted the Government’s motion for a downward departure based on

Myers’ substantial assistance and sentenced Myers to 148 months.

Because the sentence imposed was significantly less than the

mandatory minimum created by the enhancement, Myers’ has shown no

prejudice resulting from the alleged error.    See United States v.

Olano, 507 U.S. 725, 734 (1993) (providing analysis of plain error

review applicable where objection is not asserted in district

court).

          As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.      We therefore

affirm Myers’conviction and sentence.     This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions




                               - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 4 -